EXHIBIT 10.1

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of December 11, 2006, by and between Venture Banking Group, a
division of Greater Bay Bank N.A. (“Bank”) and Focus Enhancements, Inc.
(“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 15, 2004, as amended (the “Agreement”).  Borrower and Bank desire
to amend certain provisions of the Agreement, all in accordance with the terms
of this Amendment.

NOW, THEREFORE, the parties agree as follows:


1.             AMENDMENTS TO AGREEMENT.  THE AGREEMENT IS HEREBY AMENDED AS
FOLLOWS:


THE FOLLOWING DEFINED TERMS IN SECTION 1.1 ARE AMENDED TO READ AS FOLLOWS:

“Bridge Maturity Date” means February 23, 2007.

“Revolving Maturity Date” means February 23, 2007.


2.             CONDITIONS PRECEDENT TO EFFECTIVENESS.  THIS AMENDMENT SHALL
BECOME EFFECTIVE ONLY UPON:


(A)           RECEIPT BY THE BANK OF THE FOLLOWING (EACH OF WHICH SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO BANK):


(I)            COUNTERPARTS OF THIS AMENDMENT DULY EXECUTED ON BEHALF OF THE
BORROWER AND THE BANK; AND


(B)           COMPLETION OF SUCH OTHER MATTERS AND DELIVERY OF SUCH OTHER
AGREEMENTS, DOCUMENTS AND CERTIFICATES AS BANK MAY REASONABLY REQUEST.


3.             REPRESENTATION AND WARRANTIES.  BORROWER REPRESENTS AND WARRANTS
THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE AGREEMENT ARE TRUE AND
CORRECT AS OF THE DATE OF THIS AMENDMENT, AND THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


4.             MISCELLANEOUS.


(A)           SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF BORROWER AND BANK AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT AUTHORIZE ANY
ASSIGNMENT BY BORROWER OF ITS RIGHTS OR DUTIES HEREUNDER.


(B)           ENTIRE AGREEMENT.  THIS AMENDMENT AND THE LOAN DOCUMENTS CONTAIN
THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND SUPERSEDE ANY OTHER ORAL OR
WRITTEN AGREEMENTS OR UNDERSTANDINGS.


(C)           COURSE OF DEALING; WAIVERS.  NO COURSE OF DEALING ON THE PART OF
BANK OR ITS OFFICERS, NOR ANY FAILURE OR DELAY IN THE EXERCISE OF ANY RIGHT BY
BANK, SHALL OPERATE AS A WAIVER THEREOF, AND ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT SHALL NOT PRECLUDE ANY LATER EXERCISE OF ANY SUCH RIGHT.


--------------------------------------------------------------------------------





BANK’S FAILURE AT ANY TIME TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY
PROVISION SHALL NOT AFFECT ANY RIGHT OF BANK THEREAFTER TO DEMAND STRICT
COMPLIANCE AND PERFORMANCE.  ANY SUSPENSION OR WAIVER OF A RIGHT MUST BE IN
WRITING SIGNED BY AN OFFICER OF BANK.


(D)           LEGAL EFFECT.  EXCEPT AS AMENDED BY THIS AMENDMENT, THE LOAN
DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.  IF ANY PROVISION OF THIS AMENDMENT
CONFLICTS WITH APPLICABLE LAW, SUCH PROVISION SHALL BE DEEMED SEVERED FROM THIS
AMENDMENT, AND THE BALANCE OF THIS AMENDMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.  UNLESS OTHERWISE DEFINED, ALL CAPITALIZED TERMS IN THIS AMENDMENT SHALL
HAVE THE MEANING SET FORTH IN THE AGREEMENT.


(E)           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

FOCUS ENHANCEMENTS, INC.

 

 

 

 

 

By

/s/ Gary Williams

 

 

 

 

Title

CFO

 

 

 

 

 

VENTURE BANKING GROUP, A DIVISION
OF GREATER BAY BANK N.A.

 

 

 

 

 

By

/s/ Tod Racine

 

 

 

 

Title

SVP

 


--------------------------------------------------------------------------------